11 A.3d 902 (2011)
Kathy HILER, Petitioner
v.
WORKERS' COMPENSATION APPEAL BOARD (US AIRWAYS GROUP, INC.), Respondents.
No. 785 MAL 2009.
Supreme Court of Pennsylvania.
January 3, 2011.

ORDER
PER CURIAM.
AND NOW, this 3rd day of January, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
What is the proper calculation of a claimant's average weekly wage under Section 309(d) of the Workers' Compensation Act, 77 P.S. § 582(d), when the claimant incurs a period of zero wages due to a voluntary furlough during the relevant look-back period?